 

 

Exhibit 10.1

August 1, 2018 Amendment to the Employment Agreement

WHEREAS, the Board of Directors of Hasbro, Inc. (the “Company”) has determined
that it is in the best interest of the Company and its shareholders to extend
the employment of Brian Goldner (“Executive”) with the Company through December
31, 2022, and the Company and Executive have, therefore, agreed to amend certain
terms of the Amended and Restated Employment Agreement between the Company and
Executive effective as of October 4, 2012, as amended by the August 5, 2014
Amendment to the Amended and Restated Employment Agreement and the December 15,
2016 Amendment to the Employment Agreement (as so amended, the “Employment
Agreement”); and

            WHEREAS Executive has agreed to the amendments of the Employment
Agreement set forth in this August 1, 2018 Amendment to the Employment Agreement
(the “Third Amendment”);

            NOW, THEREFORE, in consideration of the mutual covenants and
promises contained herein and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree to the
following changes to the Employment Agreement, each of which shall be effective
as of August 1, 2018 (the “Effective Date”) unless expressly stated otherwise
below:

1.      Section 1 of the Employment Agreement shall be amended to change the
term end date from December 31, 2020 to December 31, 2022. 

 

2.      To memorialize Executive’s earlier title change, Section 2 of the
Employment Agreement shall be amended to change Executive’s title from
President, Chairman and Chief Executive Officer to Chairman and Chief Executive
Officer.  All subsequent references in the Employment Agreement to President,
Chairman and Chief Executive Officer shall be deemed amended to read Chairman
and Chief Executive Officer.

 

3.      The last sentence of Section 2 of the Employment Agreement shall be
deleted in its entirety and replaced with the following:  “Executive agrees to
comply with all applicable Hasbro written policies of which he is aware and that
are in effect during the Term.”

 

 

--------------------------------------------------------------------------------

 

4.      The first sentence of Section 3.1 of the Employment Agreement (i.e., the
sentence beginning “Beginning on January 1, 2017”) shall be deleted in its
entirety and replaced with the following: “Beginning on the Effective Date,
Hasbro shall pay to Executive an annualized base salary of One Million, Six
Hundred Thousand Dollars ($1,600,000) in biweekly installments, less all
applicable taxes and withholdings.  On Hasbro’s first regular payroll date that
occurs during the Term, Hasbro shall provide Executive, in addition to his
regular paycheck for the pay period, a lump sum payment reflecting a retroactive
adjustment to this base salary rate for the period commencing on July 1, 2018
and ending on the Effective Date.”

 

5.      Section 3.5 of the Employment Agreement shall be deleted in its entirety
and replaced with the following:

 

Executive shall participate in Hasbro’s long-term incentive program and shall,
beginning in Hasbro’s 2019 fiscal year, have a target long-term incentive award
level equal to 800% of his annualized base salary, with awards to be made in the
form and amounts determined by Hasbro’s Compensation Committee, which may
include options and/or performance share awards (“PSAs”) or other types of
awards.  For each fiscal year after 2019 that this Agreement remains in effect,
Executive’s target long-term incentive award levels shall be reviewed in
accordance with Hasbro’s compensation philosophy, market conditions and other
factors deemed relevant by the Compensation Committee, and upwardly adjusted to
the extent, if any, deemed appropriate by Hasbro’s Compensation Committee and
Board; provided, however, that Executive’s target long-term incentive award
level may be reduced if in connection with a generally applicable reduction in
the target long-term incentive award levels of Hasbro’s senior executives.

 

 

--------------------------------------------------------------------------------

Following Executive’s resignation or termination from employment by Hasbro for
any reason other than for Cause, and provided Executive abides by all
non-competition, non-solicitation, confidentiality, and other similar
obligations to Hasbro (and, in the event of a termination by Hasbro without
Cause or resignation by Executive for Good Reason, in each case pursuant to
Section 5.3 or 5.4, enters into a Release as set forth in Section 5.3 or 5.4, as
applicable), Executive shall remain eligible to receive a pro-rated portion of
each PSA award that was granted to him pursuant to Hasbro’s long-term incentive
program prior to the date of his termination of employment, pro-rated in each
case based on his termination date (i.e., in accordance with the portion of the
total performance period that has elapsed as of the termination date) and
contingent in each case upon the level of achievement of the relevant
performance criteria, as determined by Hasbro following the end of each relevant
performance period in accordance with the applicable long-term incentive program
and grant terms.  The pro-rata portion of such PSAs shall be paid out in the
form of shares at the same time as shares are paid out to other participants at
the end of the applicable performance period.

 

For the avoidance of doubt, if Executive remains employed through December 31,
2022 and thereafter ceases his employment but remains a member of the Board or
otherwise engaged as a service provider to Hasbro or any of its affiliated
companies, during his service as a Board member or otherwise, Executive shall
continue to vest in each PSA award that was granted to him pursuant to Hasbro’s
long-term incentive program prior to December 31, 2022 as if Executive were an
employee of Hasbro. 

 

6.       Sections 4.1.2 and 4.4.2 of the Employment Agreement shall be amended
to delete and replace the language “Within three years following . . .” with the
following new language:  “On or within three years following . . .”.  

 

7.      Section 4.4.1(a) of the Employment Agreement shall be deleted in its
entirety and replaced with the following: “(a) a reduction in Executive’s base
salary or Annual Bonus opportunity or target annual long-term incentive
opportunity (under Section 3.4), without his consent, unless such reduction is
due to a generally applicable reduction in the compensation of Hasbro’s senior
executives.”

 

8.      Section 4.4.2 of the Employment Agreement shall be amended to add the
following new clause (g):  “(g) a reduction in Executive’s base salary or Annual
Bonus opportunity or target annual long-term incentive opportunity (under
Section 3.4), without his consent, unless such reduction is due to a generally
applicable reduction in the compensation of Hasbro’s senior executives.”

 

9.      Section 4.4.3 of the Employment Agreement shall be amended to add the
following new clause (c):  “and Executive resigns, if at all, within thirty (30)
days of the conclusion of the cure period.”

--------------------------------------------------------------------------------

 

10.  Section 6.1 of the Employment Agreement shall be deleted in its entirety
and replaced with the following:

 

6.1  Executive and Hasbro hereby agree as follows:

 

6.1.1  During Executive’s employment with Hasbro (including any of its
affiliates), Executive may pursue, in any capacity outside his association with
Hasbro, any business opportunity that is presented to Executive in any capacity
outside his association with Hasbro, provided that (a) such business opportunity
is undertaken on Executive’s own time, (b) Executive’s pursuit of and/or work on
such business opportunity does not interfere in any material respect with the
performance of Executive’s duties under this Agreement, (c) the business
opportunity is not competitive with Hasbro’s Core Business (as defined in
Section 6.1.3 below), (d) Executive has first offered the business opportunity
to Hasbro, in an e-mail or other written document (the “Business Request”) sent
to the Chair of the Board’s Nominating, Governance and Social Responsibility
Committee, or its successor (the “Chair”), copying Hasbro’s General Counsel
(which Business Request, if sent via e-mail, will be deemed received by the
Chair upon Executive’s sending of the e-mail), and (e) Hasbro has declined to
respond to Executive, in an e-mail or other written document (the “Business
Response”) sent to Executive within thirty (30) days following the Chair’s
receipt of the Business Request (which Business Response, if sent via e-mail,
will be deemed received by Executive upon the Chair’s sending of the e-mail),
indicating that Hasbro is opting to pursue such business opportunity itself. 

 

6.1.2  For a period of two (2) years after Executive’s employment with Hasbro
(including any of its affiliates) ends for any reason, Executive shall not, in
the geographical area in which Hasbro or any of its affiliates does business or
has done business at the time of Executive’s cessation of employment, whether on
a direct or indirect basis, and whether as an owner, partner, officer, director,
employee, consultant, investor, lender or otherwise (except as the holder of not
more than 1% of the outstanding stock of a publicly held company), engage in any
business or enterprise that would be competitive with Hasbro’s Core Business.

 

--------------------------------------------------------------------------------

6.1.3  Executive agrees that Hasbro is a global play and entertainment company
and that its core business constitutes the development, manufacturing,
marketing, licensing, selling, distribution and/or other provision of (i) toys,
(ii) games (including, without limitation, digital, mobile or online games),
and/or (iii) other entertainment (including, without limitation, television,
motion pictures, online content, streamed content and/or other forms of
entertainment content), provided that in the case of this subsection (iii) only,
the entertainment will be considered part of Hasbro’s Core Business only if it
is primarily directed at or marketed towards children or children and their
families (the “Core Business”).

 

11.  Section 6.6 of the Employment Agreement shall be amended so that every
reference therein to “6.1” shall be deemed to read “6.1.2.”

 

12.  Section 10 of the Employment Agreement shall be amended to delete and
replace all references to “Executive” with the following language:  “Each of the
parties hereto”.

 

13.  The last sentence of Section 11 of the Employment Agreement shall be
amended to add “other than for purposes of Section 6,” after “As used in this
Agreement,”.

 

14.  Except as expressly modified herein, the Employment Agreement shall remain
in full force and effect. 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment under
seal as of the day and year set forth below.

 

Hasbro, Inc.                                        Brian Goldner

 

       /s/ Edward Philip                              /s/ Brian Goldner        

By: Edward Philip

 

Title: Lead Independent Director

 

  8/1/18                                               
     8/1/18                            

Date                                                    Date

 

 

--------------------------------------------------------------------------------